NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 18a0349n.06

                                             No. 17-4094


                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                        FILED
                                                                                       Jul 16, 2018
 BRANDON L. HOBBS                                           )
                                                                                  DEBORAH S. HUNT, Clerk
                                                            )
         Petitioner-Appellant,                              )
                                                            )
                                                                    ON APPEAL FROM THE
 v.                                                         )
                                                                    UNITED STATES DISTRICT
                                                            )
                                                                    COURT FOR THE
 MARK HOOKS, Warden                                         )
                                                                    SOUTHERN DISTRICT OF
                                                            )
                                                                    OHIO
         Respondent-Appellee.                               )
                                                            )
                                                            )



BEFORE:         KEITH, ROGERS, and KETHLEDGE, Circuit Judges.

        ROGERS, Circuit Judge. Brandon Hobbs appeals the district court’s denial of his petition

for a writ of habeas corpus. In 2014, an Ohio jury convicted Hobbs of murder. Hobbs appealed

his conviction, alleging that his trial counsel had rendered constitutionally ineffective assistance

by failing to keep out certain prejudicial evidence about Hobbs’s history with drugs and guns. The

state appellate court affirmed Hobbs’s conviction, holding that his trial counsel had engaged in a

“legitimate trial strategy” to admit certain acts to lessen their significance to the jury and to bolster

Hobbs’s credibility by making him appear honest and transparent. On federal habeas, Hobbs again

asserts ineffective assistance. However, the district court properly denied Hobbs’s petition,

because the state appellate court’s conclusion that Hobbs’s trial counsel’s performance fell within

the wide range of reasonable professional assistance was neither contrary to clearly established

federal law nor based on an unreasonable determination of facts.
No. 17-4094, Hobbs v. Hooks


          In September 2012, Brandon Hobbs sold Jaron Kirkling a used Chevrolet Suburban.

Hobbs’s friend, Brandon Mackey, who was also Kirkling’s cousin, facilitated the sale. Initially,

Kirkling gave Hobbs a down payment and took possession of the vehicle, and Hobbs agreed to

transfer the title and registration once the vehicle was paid for in full. In October, the pair met at

a branch office of the Ohio Bureau of Motor Vehicles to complete the transfer. Kirkling paid the

remaining balance, and Hobbs signed the required transfer forms. Hobbs believed that the vehicle

had been legally transferred to Kirkling, but he did not know that Kirkling did not have valid

driving privileges or that the Bureau accordingly had not accepted transfer of the registration

plates.

          Soon after, Kirkling was caught on traffic cameras speeding through a school zone in the

Suburban. Because the vehicle’s plates were still registered to Hobbs, the City of Columbus sent

him a ticket in the mail for the speeding violation. Hobbs confronted Kirkling, and Kirkling

assured Hobbs that he would take care of the ticket and the plates. Kirkling reimbursed Hobbs for

the traffic ticket, but Kirkling never had the plates changed.

          On November 11, 2012, Hobbs and his girlfriend, Shelby Abrams, went to Mackey’s home

to sell him and his girlfriend, Melody Gaston, drugs. Hobbs and Mackey were sitting in Hobbs’s

pick-up truck completing the drug transaction when Kirkling pulled into Mackey’s driveway.

Hobbs had not anticipated meeting up with Kirkling that day, but when Kirkling pulled into the

driveway Hobbs noticed that his plates were still on the Suburban, and he got out of his truck to

confront Kirkling. Hobbs asked Kirkling, “I thought you had took the tags off the truck, what’s

goin’ on?” Kirkling told Hobbs that he had not had a chance to change the plates yet. He failed

to tell Hobbs that the Bureau had refused to issue him new plates.




                                                 -2-
No. 17-4094, Hobbs v. Hooks


       Hobbs asked Mackey to keep Kirkling occupied while he and Abrams retrieved a

screwdriver from home to remove the plates from the Suburban. Mackey agreed, and Hobbs

returned shortly to remove the plates. Hobbs began removing the plates while Mackey and

Kirkling were smoking in the Suburban. Kirkling did not notice Hobbs remove the front license

plate, but when Hobbs began to remove the rear plate Kirkling realized what was happening, got

out of the Suburban, and the two men began to argue. Mackey called for Gaston to come out of

the house and deescalate the situation, and Gaston told Hobbs and Kirkling to “take it across the

street.” Meanwhile, Abrams went around to the rear of the Suburban and tried to remove one of

the screws from the license plate. What happened next is disputed.

       According to Hobbs, Kirkling pushed Abrams to the ground when she tried to remove the

rear plate. Hobbs and Kirkling then began yelling at each other. Mackey tried to intervene, but

Hobbs and Kirkling continued to argue about the license plates. At some point Kirkling reached

into his waistband and pulled out a .40 caliber Smith & Wesson handgun. Hobbs felt threatened

and pulled out his own .357 caliber Glock handgun in self-defense and fired several shots at

Kirkling, who fell to the ground. Hobbs grabbed both the Smith & Wesson and the Glock and left

with Abrams. Abrams’ version of events materially overlaps with Hobbs’s. Hobbs later arranged

for the guns to be turned over to authorities, and he surrendered himself to the sheriff’s office.

       However, Mackey and Gaston told a very different story. According to Mackey, when

Kirkling noticed Abrams trying to remove the rear plate he moved her out of the way and told her,

“You not taking my tags today.” Immediately after that, Hobbs yelled, “Fuck this,” stepped back,

and shot Kirkling. Kirkling fell straight back, and Hobbs stepped forward, firing “three to four”

more rounds. Mackey then ran inside his house to grab his handgun, and he fired at Hobbs and

Abrams as they fled the scene. According to Mackey, Kirkling never drew a gun during the



                                                 -3-
No. 17-4094, Hobbs v. Hooks


incident, and Mackey testified that he never saw anything that day indicating that Kirkling had a

weapon. Gaston’s version of events materially overlaps with Mackey’s.

       Kirkling died from his injuries, and Hobbs was indicted for murder with a firearm

specification, possession of a weapon under disability, and carrying a concealed weapon. At trial,

Hobbs defended against the murder charge by claiming that he had acted in self-defense. Thus,

the trial largely boiled down to whether the jury found Hobbs and Abrams’, or Mackey and

Gaston’s, version of events more believable.

       During the prosecution’s case, Hobbs’s trial counsel attempted to impeach Mackey with

conflicting statements he had made to investigators about the shooting. Counsel also introduced

evidence comparing DNA samples taken from the Smith & Wesson with samples from Hobbs and

Kirkling. The test determined that Kirkling could not be excluded as a major contributor to the

mixture of DNA found on the Smith & Wesson, but the prosecution countered with testimony

showing ways Kirkling’s DNA could have ended up on the handgun. For example, the prosecution

introduced evidence about indirect transfer of DNA from one person to another.

       Gaston took the stand towards the end of the prosecution’s case, and the bulk of her

testimony focused on the events surrounding the shooting. However, prior to Gaston’s testimony,

counsel filed a motion in limine seeking to keep out testimony regarding Hobbs’s history of drug

dealing and firearms possession. The trial court concluded that it would allow witnesses to testify

about Hobbs possessing guns and selling drugs under limited circumstances. But the trial court

held that Gaston could not provide gratuitous testimony about Hobbs selling drugs or possessing

guns, because such testimony would be “irrelevant” and “prejudicial.”

       Although the trial court’s ruling on counsel’s motion purported to limit the admissibility

of evidence regarding Hobbs’s history with drugs and guns, Gaston was ultimately allowed to



                                                -4-
No. 17-4094, Hobbs v. Hooks


testify that she had purchased drugs from Hobbs in the past and had seen guns in his home. For

example, the prosecutor was permitted to ask Gaston, “Have you ever seen [Hobbs] with a gun

before?” and “Have you bought drugs from Brandon Hobbs?”               Counsel objected to the

prosecutor’s questions, but his objections were overruled, and Gaston was allowed to answer.

According to Hobbs, Gaston’s testimony was contrary to the trial court’s ruling on the motion in

limine because Gaston never claimed that she observed a drug sale prior to, or contemporaneous

with, Hobbs brandishing a gun on the day of the shooting, and she never drew a connection

between the firearms used during the homicide and the firearms she had observed at his residence

on prior occasions.

       On cross-examination, counsel attempted to impeach Gaston by eliciting more details

about her drug purchases and by asking her to describe the guns she had observed at Hobbs’s

home. Counsel scored some points during cross. For example, he got Gaston to admit that she

often acted as a “middle person,” purchasing drugs for others, and Gaston conceded that she could

not say whether the firearms she observed at Hobbs’s home matched the make and model of the

handguns involved in the homicide. But after defense counsel elicited details about Gaston’s

monthly drug expenditures and her purchases of marijuana, cocaine, and pills from Hobbs the

judge intervened, telling counsel that “enough is enough.”

       Abrams was the first witness for the defense, and the bulk of her testimony was related to

the events surrounding the shooting. But the prosecution again asked about Hobbs’s history with

drugs and guns, and Abrams testified that Hobbs sold drugs for a living and owned multiple

weapons. She also confirmed that Hobbs had sold drugs to Gaston in the past. This time counsel

did not object.




                                               -5-
No. 17-4094, Hobbs v. Hooks


       Hobbs was the next witness. Before direct examination, Hobbs introduced himself to the

jury: “Hi, everybody. I’m Brandon Hobbs. I’ve lived in Columbus all my life. I’m twenty-three

years of age. I work with Ieseil Homes Exterior temporarily. I also do some lawn care service,

and I also sell drugs from time to time.” Counsel then began direct by asking Hobbs about his

drug sales, and counsel questioned Hobbs about the firearms he possessed, including the Glock

used to shoot Kirkling. Hobbs then testified that he was carrying the gun on the day of the

homicide because he was carrying lots of cash he had made by “selling drugs.” The remainder of

counsel’s direct focused on the sale of the Suburban and the events surrounding the shooting.

       With the door to Hobbs’s past opened, the prosecution took full advantage. On cross-

examination the prosecution got Hobbs to concede that he originally got the gun that he later used

to shoot Kirkling “off the streets.” The prosecution also got Hobbs to admit that “it didn’t matter

to [him]” whether the gun was stolen (it was). The prosecution elicited additional details about

Hobbs’s prior drug activity and about his history of carrying firearms. The prosecution asked

Hobbs about “all the different guns you’ve had at your house,” and “all the different guns you’ve

had [in your life].” Hobbs’s prior convictions for assault and improper handling of a firearm in a

motor vehicle were introduced to impeach Hobbs, and the prosecution asked whether Hobbs was

“afraid about the license plates being still in [his] name” because he had previously been “caught

with a gun in a car?” The prosecution also asked Hobbs about the relationship between drug

dealing and guns, and Hobbs conceded that stolen property, specifically firearms, is often used in

lieu of cash to purchase drugs. At no point did counsel object to this questioning.

       Finally, during closing arguments the prosecution told the jury, “Do not convict [Hobbs]

of murder because he’s a dope dealer,” but he also told the jury,




                                                -6-
No. 17-4094, Hobbs v. Hooks


                          [Defense counsel] says, “Don’t convict him because of the
                 number of guns he may have owned,” and I disagree with that.
                 Because the number of guns he owned in this case goes to
                 credibility. Goes to whether or not you believe he came up and told
                 the truth. . . . Folks, why would people be calling him to sell him
                 guns if they didn’t know he was in the market for guns? Why? Do
                 people just call you up and try and sell you stuff that you have no
                 interest in? Do your friends do that to you? Of course not. The
                 person who sold Hobbs the gun used to shoot [Kirkling] called
                 [Hobbs] because [he] knew where the market was. You know why
                 that is important? Because both State’s witnesses came in here and
                 told you, they had been to his house on numerous occasions; they
                 had seen him showing and passing around and handling guns with
                 other people. They told you, okay?

Counsel did not object. The district court subsequently instructed the jury that it could only use

Hobbs’s prior convictions for felonious assault and improper handling of a firearm in a motor

vehicle to decide his credibility.

          The jury convicted Hobbs on all three counts, and the court sentenced Hobbs to a life prison

term with parole eligibility after eighteen years. Hobbs appealed his conviction, claiming that he

had been denied his constitutional right to effective assistance of counsel. Hobbs claimed that

counsel’s performance was deficient because he had failed to keep out, and times had elicited,

inadmissible, prejudicial “other acts” evidence regarding Hobbs’s prior convictions and his history

with drugs and guns, but the Ohio Court of Appeals for the Tenth Appellate District affirmed

Hobbs’s conviction. The state appellate court concluded that counsel’s conduct was a “legitimate

trial strategy,” reasoning that “[d]efense counsel’s apparent strategy was to admit certain acts to

lessen their impact on the jury and to bolster Hobbs’s credibility so the jury would believe that

Kirkling threatened Hobbs, who then fired in self-defense.” The Ohio Supreme Court declined

review.

          With his state remedies exhausted, Hobbs filed a timely petition for a writ of habeas corpus

in federal district court under 28 U.S.C. § 2254. Hobbs again asserted that his trial counsel had


                                                  -7-
No. 17-4094, Hobbs v. Hooks


rendered constitutionally ineffective assistance based on counsel’s failure to object to evidence

regarding Hobbs’s past convictions and his history with drugs and guns, as well as counsel’s failure

to request a curative instruction with respect to that evidence. Moreover, Hobbs complained that

counsel compounded the prejudice to his client by eliciting additional testimony regarding his

client’s drug trafficking and firearms activity.

       The district court determined that the state appellate court’s conclusion that counsel’s

conduct amounted to a “legitimate trial strategy” was neither contrary to clearly established federal

law nor based on an unreasonable determination of the facts. The court concluded that despite

Hobbs’s arguments to the contrary, it was not persuaded that the record reflected that the state

appellate court unreasonably determined that defense counsel exercised a reasonable trial strategy.

The district court did, however, grant Hobbs a certificate of appealability. Hobbs timely appealed.

       Ultimately, the district court’s dismissal of Hobbs’s habeas petition was proper. Under the

deferential standard applied to habeas petitions alleging ineffective assistance, it is not enough for

Hobbs to overcome the strong presumption that counsel’s representation was within the “wide

range” of reasonable conduct for counsel, which the Supreme Court has recognized “is never an

easy task.” Harrington v. Richter, 562 U.S. 86, 105 (2011) (quoting Padilla v. Kentucky, 559 U.S.

356, 370–71 (2010)). In addition, Hobbs must show that the state appellate court’s application of

Strickland v. Washington, 466 U.S. 668 (1984), and its progeny was unreasonable under 28 U.S.C.

§ 2254(d). Harrington, 562 U.S. at 105. This showing is “all the more difficult” because “[t]he

standards created by Strickland and § 2254(d) are both ‘highly deferential,’ and when the two

apply in tandem, review is ‘doubly’ so.” Id. Indeed, “[w]hen § 2254(d) applies, the question is

not whether counsel’s actions were reasonable. The question is whether there is any reasonable

argument that counsel satisfied Strickland’s deferential standard.” Id. (emphasis added).



                                                   -8-
No. 17-4094, Hobbs v. Hooks


         Here, a reasonable argument exists that, given the circumstances of Hobbs’s case, counsel’s

performance satisfied Strickland’s deferential standard. Hobbs admitted that he had shot and killed

Kirkling. In the face of Hobbs’s admission, counsel settled on a self-defense defense, which

required showing that Hobbs (1) was not at fault in creating the situation giving rise to the affray,

(2) he had a bona fide belief that he was in imminent danger of death or great bodily harm and that

his only means of escape from such danger was in the use of force, and (3) he did not violate any

duty to retreat or avoid the danger. State v. Williford, 551 N.E.2d 1279, 1281 (Ohio 1990). As is

often the case when a defendant claims self-defense, for Hobbs’s defense to be effective he needed

to take the stand to counter the prosecution’s narrative and establish the elements of his affirmative

defense. Accordingly, the success of Hobbs’s defense largely turned on whether the jury found

Hobbs’s, or Mackey and Gaston’s, account of the shooting more believable.

         But having Hobbs testify came with challenges for counsel. Because Hobbs needed to

show that he was not at fault in creating the situation leading up to the shooting, he needed to

explain why he was at Mackey’s house, if not to confront Kirkling, and why he was carrying a

gun, if not to harm or threaten Kirkling. That meant Hobbs would have to testify that he was at

Mackey’s house to sell him and Gaston drugs and that he was carrying a gun because he had a

large amount of cash from other drug sales. Further, according to the state appellate court, Hobbs’s

prior convictions would likely be admissible to impeach Hobbs if he took the stand.1 In light of

these challenges, counsel needed to craft a strategy that would boost Hobbs’s credibility, lessen

Mackey’s and Gaston’s credibility, and diminish the significance of the negative evidence and

testimony that would be elicited.


1
 Hobbs complains that the state appellate court is wrong that this evidence would have been admitted, but “[w]hen
considering a petition for the writ, ‘[t]he federal courts must defer to a state court’s interpretation of its own rules of
evidence and procedure.’” Shahideh v. McKee, 488 F. App’x 963, 965 (6th Cir. 2012) (quoting Miskel v. Karness,
397 F.3d 446, 453 (6th Cir. 2005)) (second alteration in original).

                                                           -9-
No. 17-4094, Hobbs v. Hooks


         The state appellate court reasonably concluded that “under the facts of this case,” it could

be a “legitimate trial strategy” for counsel to “admit certain acts to lessen their significance to the

jury and to bolster [Hobbs’s] credibility so that the jury would believe his testimony,” while also

questioning the prosecution’s witnesses about their history of buying drugs and handling guns so

as to paint them with the same prejudicial brush used against Hobbs. Indeed, because credibility

was so central to Hobbs’s trial, it was not unreasonable for the state appellate court to conclude

that having Hobbs testify about his past transgressions could help the jury find him more credible

by making him appear transparent and forthcoming. Moreover, by cross-examining Gaston about

her and Mackey’s history with drugs and guns, counsel could arguably decrease the likelihood that

the jury would believe Mackey and Gaston over Hobbs merely because Hobbs had been involved

with drugs and guns, thereby leveling the credibility playing field. Finally, because both counsel

and the prosecution instructed the jury not to convict Hobbs because of his past with drugs and

guns, requesting an additional instruction was arguably unnecessary, and as the district court

acknowledged, requesting a more elaborate instruction might have only drawn more attention to

the uncharged conduct.2




2
   At points, Hobbs appears to argue that counsel’s failure to request a curative instruction was an independent basis
for habeas relief, but such a free-standing ineffective assistance claim is procedurally barred because, as the district
court recognized, it was not fairly presented to the state court on direct appeal. On direct appeal Hobbs argued that
counsel had rendered ineffective assistance by failing to object to testimony about Hobbs’s prior convictions and his
history with drugs and guns, as well as by eliciting additional testimony about his past, but Hobbs mentioned counsel’s
failure to request a curative instruction in only two conclusory sentences in his brief to the state appellate court. “The
doctrine of exhaustion requires that the same claim under the same theory be presented to state courts before raising
it in a habeas petition.” Pillette v. Foltz, 824 F.2d 494, 497 (6th Cir. 1987). “If the claims presented in the federal
court were never actually presented in the state courts, but a state procedural rule now prohibits the state court from
considering them, the claims are considered exhausted, but are procedurally barred.” Martin v. Mitchell, 280 F.3d
594, 603 (6th Cir. 2002) (citation omitted). Thus, because “Ohio applies re judicata to bar the consideration of
constitutional issues that were not, but could have been, raised on direct appeal,” see id. at 604; see also State v. Cole,
443 N.E.2d 169, 171 (Ohio 1982), an independent claim for ineffective assistance predicated on counsel’s failure to
request a curative instruction is procedurally barred. We will accordingly only consider counsel’s failure to request a
curative instruction as factual support for Hobbs’s habeas claims that are properly before us.

                                                          -10-
No. 17-4094, Hobbs v. Hooks


       The state appellate court’s conclusion is supported by the facts and circumstances

evidenced in the record, and Hobbs has not cited any Supreme Court precedent establishing that

knowingly admitting certain prejudicial evidence to make a defendant appear more transparent is

contrary to Strickland and its progeny. To the extent that Hobbs relies on White v. McAninch,

235 F.3d 988 (6th Cir. 2000), to show that the state appellate court’s decision is contrary to federal

law, Hobbs’s argument is unpersuasive because habeas relief is warranted when the state court’s

decision is contrary to “clearly established Federal law, as determined by the Supreme Court.”

28 U.S.C. § 2254(d)(1) (emphasis added). Moreover, because White filed his habeas petition prior

to April 24, 1996, pre-AEDPA law applied to that case. White, 235 F.3d at 995. Finally, in White,

the record clearly demonstrated that White’s counsel did not engage in any pre-trial investigation,

id. at 996, but here the state appellate court’s and district court’s conclusions that counsel adopted

his strategy after engaging in appropriate pre-trial research is reasonably supported by the record,

see infra. Thus, the state appellate court’s conclusion that Hobbs’s counsel did not render deficient

performance was neither contrary to federal law clearly established by the Supreme Court nor

based on an unreasonable determination of the facts. Accordingly, habeas relief is not warranted.

See 28 U.S.C. § 2254(d).

       Hobbs, however, asserts that counsel’s conduct was not strategy at all. According to

Hobbs, counsel’s conduct was the product of ignorance about Ohio evidence law and a failure to

perform basic legal research. Therefore, according to Hobbs, the state appellate court’s conclusion

that counsel was not constitutionally deficient is contrary to Strickland and its progeny, because

“[a]n attorney’s ignorance of a point of law that is fundamental to his case combined with his

failure to perform basic research on that point is a quintessential example of unreasonable

performance under Strickland.” Hinton v. Alabama, 571 U.S. 263, 274 (2014).



                                                -11-
No. 17-4094, Hobbs v. Hooks


       However, the record reasonably supports the state appellate court’s conclusion that

counsel’s decisions were based on strategy, not ignorance. Whether counsel’s decisions were the

product of strategy is a question of fact for purposes of § 2254(d)(2). Carr v. Schofield, 364 F.3d

1246, 1264 (11th Cir. 2004); see also Wood v. Allen, 558 U.S. 290, 306 (2010) (Stevens, J.,

dissenting); Berryman v. Morton, 100 F.3d 1089, 1095 (3d Cir. 1996). A “federal court is to apply

a presumption of correctness to state court findings of fact for habeas corpus purposes unless clear

and convincing evidence is offered to rebut this presumption.” McAdoo v. Elo, 365 F.3d 487, 493–

94 (6th Cir. 2004). Moreover, “[t]he appeals court gives complete deference to the federal district

court’s and state court’s findings of fact supported by the evidence.” Id. at 494.

       Here, unlike in the cases Hobbs cites—e.g., Washington v. Hofbauer, 228 F.3d 689, 704–

05 (6th Cir. 2000), and Hinton, 571 U.S. at 274—there is no direct evidence that counsel had a

basic misunderstanding of evidentiary principles or fundamental points of law. Instead, counsel

evidenced his familiarity with Ohio evidence law when he submitted a successful motion in limine

specifically seeking to limit testimony regarding Hobbs’s drug dealing and firearm possession.

When the prosecution elicited testimony contrary to the court’s initial ruling on the motion in

limine counsel objected, but he was overruled. Thus, counsel was at least familiar enough with

Ohio’s rules of evidence to craft and argue a successful motion in limine to limit “other acts”

evidence and to object when he believed the prosecution had exceeded the scope of the court’s

ruling on that motion. Further, counsel successfully objected to allowing the jury to take certain

evidence regarding Hobbs’s prior conviction for improper handling of a firearm into deliberations,

arguing that “[i]t was used for purposes of impeachment” and “[b]ecause it was limited in that

regard . . . it should not go back to the jury.” The state appellate court’s conclusion that counsel’s

conduct was the product of strategy is supported by counsel’s closing arguments:



                                                -12-
No. 17-4094, Hobbs v. Hooks


                           Mr. Hobbs did not seek to hide the truth. In fact, he wanted
                   the truth to be told during this trial. If you listen to his testimony
                   and you listen to Melody Gaston’s,3 they were very straightforward
                   with you. They didn’t try to hide anything. They didn’t try to
                   minimize anything. They told you like it was.
                           It didn’t matter whether or not the fact[s] were good; it didn’t
                   matter whether or not the facts were bad; it didn’t matter whether
                   the facts were ugly. They told you. This young man got on the stand
                   and said, “Yes, I sold drugs. Yes, I have convictions. Yes I
                   possessed of a firearm and I shouldn’t have had possession of a
                   firearm.” He didn’t try to hide from that. Neither did Ms. Gaston—
                   Ms. Abrams.

Thus, notwithstanding Hobbs’s arguments, the record reasonably supports the conclusion that

counsel’s conduct was a matter of strategy, not ignorance. Where there are two permissible views

of evidence, the factfinder’s choice between them cannot be clearly erroneous for federal habeas

purposes. See Moore v. Mitchell, 708 F.3d 760, 786 (6th Cir. 2013) (citing 28 U.S.C. § 2254(d)(2);

Anderson v. City of Bessemer City, 470 U.S. 564, 574 (1985)).

           The judgment of the district court is affirmed, and Hobbs’s petition for a writ of habeas

corpus is denied.




3
    Although counsel said, “Melody Gaston’s,” context indicates that he meant “Abrams’.”

                                                        -13-